I am unable to concur in the opinion prepared by Mr. Justice SEBRING, although I think the purposes of the Act, Chapter 21527, Special Laws of 1941, are most laudable.
In many respects wherein this Act differs from the general law, Section 40.02 Fla. Statutes 1941, it conforms to the provisions of those other general Acts which are based on a classification by population. Sections 40.03 and 40.04, Fla. Statutes of 1941. The general law, Section 40.02, supra, applies to all counties not having jury commissions and the general law as embraced in Sections 40.03 and 40.04, is made to apply only to counties coming within those statutes. Therefore, this Act contravenes Section 40.02, supra, by providing a special method for creation of the jury list for the county and it contravenes Sections 40.03 and 40.04, supra, because it is made to apply to a specially named county not falling within the classification of counties as prescribed by either of those Sections. Therefore, this is clearly a special and local Act.
This brings us to the consideration of the question, whether or not this Act violates Section 20 of Article III of our Constitution. The pertinent part of that Constitutional provision is, "The Legislature shall not pass any special or local laws in any of the following enumerated cases: . . . summoning and empaneling grand and petit jurors and providing for their compensation; . . ."
It appears to me that there is no escape from the conclusion that this Act constitutes a special law governing the summoning and empaneling of grand and petit jurors. Section 2 of the Act provides for the selection by the jury commission of the names to be placed in the jury box. Section 3 of the Act provides a special method by which the jury commission is to test the qualifications and suitability for *Page 320 
jury duty of citizens of the county. Section 5 requires proposed jurors to file their claim for exemption from jury duty on or before the 31st day of December of each year or to otherwise forfeit their right to exemption. All this has to do with the summoning of the jury as well as the empaneling of the jury. This is necessarily true because only those persons whose names find their way into the jury box pursuant to law are required to be summoned and only those who are summoned, unless they be summoned specially under some order of Court, may be empaneled as jurors.
It, therefore, follows that the summoning and empaneling of grand and petit jurors begins with the selection of the names to be placed in the jury box.
If a special law of this sort can be held valid in the face of our constitutional provision, then a special Act may be valid authorizing the sheriff and prosecuting attorney to select the jury list and place the names of those eligible to serve as jurors in a jury box.
I am unable to approve a construction which will result in holding that the inhibitions of Section 20, Article III of our Constitution, supra, apply only to statutes affecting the service of process to bring proposed jurors into Court and to the empaneling of the jury by the Court after the jurors have been summoned to appear in Court. The most vital step in the empaneling of a jury is in the selection of persons to be brought into Court to serve as jurors. I readily agree that if the provisions of this Act were embraced in a general law, it would constitute wise and salutary legislation, but if this Act containing wise and salutary provisions may be held valid, then by the same token the Legislature may enact statutes on this subject, the provisions of which are neither wise nor salutary. We are dealing here not with the wisdom of the Act but with the inhibition of the Constitution.
Therefore, I think the petitioner should be discharged with directions to the court below to determine whether or not petitioner shall be held to await the action of a lawfully summoned and empaneled grand jury.
THOMAS, J., concurs. *Page 321